Case 2:19-bk-50765          Doc 7   Filed 02/21/19 Entered 02/21/19 16:45:01            Desc Main
                                    Document      Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 In Re:                                            :
                                                   :
          The SmarTV Company, LLC                  :           Case No.: 19-50765
                                                   :           Chapter: 7
                  Debtor.                          :           Judge: John E. Hoffman, Jr.
                                                   :

                  NOTICE OF APPERANCE AND REQUEST FOR NOTICE

          PLEASE TAKE NOTICE that Larry J. McClatchey of the law firm Kegler, Brown, Hill +

Ritter hereby gives notice of his appearance as counsel for interested party SQN Capital

Management, LLC, and, pursuant to Rules 2002, 6007, and 9007 of the Bankruptcy Rules,

demands that all Notices given or required to be given in this case and all papers served or required

to be served in this case, be given to and served upon the undersigned counsel.


                                      /s/Larry J. McClatchey
                                      Larry J. McClatchey
                                      Kegler, Brown, Hill + Ritter
                                      65 East State Street, Suite 1800
                                      Columbus, Ohio 43215
                                      Telephone: (614)462-5400
                                      Facsimile: (614)464-2634
                                      lmcclatchey@keglerbrown.com
                                      Attorney for SQN Capital Management, LLC




000001\004010\4840-1658-3304v1
Case 2:19-bk-50765          Doc 7    Filed 02/21/19 Entered 02/21/19 16:45:01          Desc Main
                                     Document      Page 2 of 2



                                    CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2019 a copy of the foregoing Notice of Appearance
and Request for Service was served electronically through the Court’s ECF System on all ECF
participants registered in this case at the email dress registered with the court and by ordinary US
Mail addressed to:

J. Matthew Fisher
Allen, Kuehnle Stovall & Neuman, LLP
17 South High Stret, Suite 1220
Columbus, Ohio 43215

Christal L. Caudill
3757 Attucks Drive
Powell, Ohio 43065


                                                             /s/Larry J. McClatchey
                                                             Larry J. McClatchey (0012191)




                                                 2
000001\004010\4840-1658-3304v1
